DETAILED ACTION
This action is in response to the amendment filed on 9/7/2021 which was filed in response to the Final Rejection dated 5/17/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Examiner’s note: The most recently filed set of claims dated 9/7/2021 appears to be annotated/amended in reference to the claims set dated 8/11/2021 which was not entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP 2007-201346A).
Regarding claims 1 and 17-20, Kobayashi discloses a ceramic circuit board having not only excellent heat dissipation and conductivity without interposition of a solder layer, but also having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008]. In an exemplary embodiment, metallized layers 3 and 5 are formed on a ceramic substrate B [0024-0025] [Fig. 1]. Metallized layers 3 and 5 are described as an adhesive conductor layer and a heat radiation conductor layer, respectively [0025]. Metallized layers 3 and 5 form a heat dissipation conductor circuit that is sintered (A ceramic electronic component comprising: an electronic component body including a superficial base ceramic layer and a surface electrode on the electronic component body, wherein the surface electrode includes: a first sintered layer on the superficial base ceramic layer; a second sintered layer on the first sintered layer) [0013-0014] [0020] [0022] [0029-0030] [0046] [0052]. Examiner’s note: Kobayashi’s metallized layers 3 and 5 correspond to the claimed first and second sintered layers, respectively.

    PNG
    media_image1.png
    471
    359
    media_image1.png
    Greyscale

Kobayashi further discloses that a plating layer can be formed on the surface of the metallized layer 5 (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer) [0030] [0039] [0054] [0067] [0074-0075]. The surface of the heat-dissipating conductor circuit can have a continuous or stepped structure in the cross-sectional shape (for example, in the form of a pyramid or a convex structure) [0070]. The heat dissipating conductor circuit includes a first conductor layer laminated on the surface of the ceramic substrate, and a second conductor layer formed on the first conductor layer and having a smaller area than the first conductor layer (and a first peripheral section of the first sintered layer has an exposed surface which is not overlaid with the second sintered layer or the plating layer) [0070]. The first and the second metallized layers comprise a metal particle component [0013-0016]. The metal particle component can include at least one kind of particle component selected from a metal and a metal compound such as a metal oxide [0029]. The metal oxides can be alumina, titania, or zirconia [0029]. The ceramic substrate can include metal oxides such as alumina, zirconia, or titania (the first sintered layer contains a metal oxide) [0027]. The paste used to form the first and second metallized layers can also contain a glass component [0032]. The ratio of the glass component to the metal particle component can gradually decrease in the direction from the ceramic substrate side to the surface layer side [0058]. Examiner’s note: this means that the metallic particle component which can comprise the aforementioned metal oxide(s) has a higher content/concentration at the surface layer side versus the side adjacent to the substrate (and a first content of the metal oxide at the exposed surface of the first sintered layer is higher than a second content of the metal oxide at a boundary surface of the first sintered layer that is in contact with the base ceramic layer).
Regarding the limitation “a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”, Kobayashi discloses that the width of the second conductor layer (i.e., metallized layer 5) can be smaller/narrower than the width of the first conductor layer (i.e., metallized layer 3) [0070] [Fig. 1]. Examiner’s note: the published disclosure of the present invention states “When the planar shape of the second sintered layer is, for example, square and the exposed surface is exposed from two sides thereof, it can be said the "the length of the inner edge of the exposed surface is 50% of the length of a peripheral section of the second sintered layer" regardless of the width of the exposed surface [0061]. Since the prior art discloses an exposed surface that is exposed from two sides thereof (see Fig. 1 above and the aforementioned smaller width of the second conductor layer), the prior art meets the limitation “and a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”. 
Regarding the width of the exposed surface (claim 1), the width of the exposed surface relative to a width of the surface electrode (claims 17-18), and the area of the exposed surface relative to an area of the upper surface of the first sintered layer (claims 19-20), Kobayashi discloses that the second conductor layer formed on the first conductor layer can be smaller in area and have a narrower line width than the first conductor layer [0070]. The area ratio of the second conductor layer to that of the first conductor layer by the line width in the cross-sectional shape can be small [0070]. In a ceramic circuit board, thermal stress generally tends to occur easily in a portion where the thickness of the conductor circuit 1 is large, specifically, in a portion having a thickness of 100 μm or more [0063]. However, in the ceramic circuit board having the above structure, since the bonding area between the ceramic substrate B and the metallized layer 3 is larger than the bonding area between the metallized layer 5 and the metallized layer 3, concentration of thermal stress can be avoided [0063].
Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 (i.e., the first conductor layer, the first sintered layer) (claim 1). Kobayashi is silent with regard to the width of the exposed surface of metallized layer 3 relative to the width of the heat dissipation conductor circuit (the surface electrode) (claims 17 and 18). Kobayashi is silent with regard to the area of the exposed surface of metallized layer 3 relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the width, the relative width, and the relative area of the exposed surface of the first conductor layer involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Kobayashi discloses that the larger bonding area between metallized layer 3 and the ceramic substrate relative to the bonding area between the metallized layers 3 and 5 results in reduction/avoidance of thermal stress concentration. Therefore, the bonding area between the metallized layers 3 and 5 is a result-effective variable which implies that the exposed surface width, relative width, and relative area are result-effective variables (wherein the width of the exposed surface is 10 um to 100 um – claim 1) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 4.5% to 50% of a width of the surface electrode – claim 17) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 10% to 25% of a width of the surface electrode – claim 18) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 0.1% to 50% of an area of the upper surface of the first sintered layer – claim 19) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 1% to 10% of an area of the upper surface of the first sintered layer – claim 20).
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the exposed surface and the upper surface, respectively. Therefore, Kobayashi meets the limitations of claims 19-20.
Regarding claim 21, the metal element used to form the metal oxide(s) in the metallized layers can be Al, Zr, or Mg (The ceramic electronic component according to Claim 1, wherein the metal oxide contains at least one first metal element selected from Al, Zr, Si, and Mg) [0029].
Regarding claim 22, the metal element used to form the metal particle in the metallized layers can be Ag or Cu (The ceramic electronic component according to Claim 21, wherein the first sintered layer includes at least one second metal element selected from Ag and Cu) [0029].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 12, the limitations of claim 1 are set forth above. Kobayashi further discloses that an object of the invention is to provide a ceramic circuit board having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. However, prior art glass layer coatings can have degraded plating resistance which leads to the occurrence of a pinhole due to erosion caused by the plating solution [0008]. To overcome such problems, the present invention discloses a highly reliable ceramic substrate that does not cause a heat-cycle-induced stress concentration on a conductor due to a glass material partially overlaying the conductor, wherein a glass layer partially overlaying the conductor has a superior adhesion to the main body of the ceramic substrate and a superior plating resistance [0010]. A ceramic substrate according to a preferred embodiment of the present invention includes a main body of the ceramic substrate, a conductor disposed on a first main surface of the main body of the ceramic substrate and a glass layer extending from a portion of the conductor to the first main surface of the main body of the ceramic substrate [0011].  The glass layer includes a first glass sublayer made of a first glass material and extending from the portion of the conductor to the first main surface of the main body of the ceramic substrate, and a second glass sublayer made of a second glass material different from the first glass material defining the first glass sublayer, the second glass sublayer being disposed on the first glass sublayer [0011].  The first glass material has a greater adhesion to the main body of the ceramic substrate than the second glass material, and the second glass material has a greater plating resistance than the first glass material [0011]. Preferably, the glass layer is arranged to overlay a periphery of the conductor disposed on the main surface of the main body of the ceramic substrate [0013]. In a preferred embodiment, the conductor 14 forms a stepped structure and glass layer 13 covers the entire periphery of the conductor [0091] [0093] [Fig. 2A]. Covering the periphery of the conductor, on which a stress is likely to be concentrated, with the glass layer efficiently suppresses and prevents the stress concentration [0026].

    PNG
    media_image2.png
    206
    548
    media_image2.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 1, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior adhesion to the ceramic substrate and superior plating resistance as disclosed by Meguro. Kobayashi discloses the desirability of having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Regarding claim 13, Meguro further discloses that the glass material for the first glass sublayer can comprise alumina [0061]. Examiner’s note: Meguro’s first glass sublayer 11 lies over the exposed surface of the lower portion of the conductor (see Fig. 2A above) (The ceramic electronic component according to Claim 12, wherein the covering ceramic layer contains the same metal oxide as the first sintered layer). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al as applied to claim 1 above, and further in view of Iwakoshi et al (USPGPUB 2014/0057080).
Regarding claim 14, the limitations of claim 1 have been set forth above. Kobayashi further discloses that the ceramic substrate can be a low-temperature sintered glass such as borosilicate glass and can include metal oxides such as alumina and zirconia [0027]. The process of manufacturing a ceramic circuit board includes applying and drying a first paste to form coating layer 2, firing this paste to form metallized layer 3, applying and drying a second paste to form coating layer 4, and firing the second paste to form metallized layer 5 [0024] [Fig. 1] [0046-0052]. The firing temperature of the coating layers is higher than the softening point of the glass component and is preferably about 700 to 12000 C [0047]. When at least one kind of particles is selected from copper and copper oxide as the metallic particle component in the paste, the heating temperature is between 6000 C and 10830 C, e.g. 750 to 10500 C [0048] [0052]. 
Kobayashi is silent with regard to a ceramic substrate that contains a low-temperature co-fired ceramic material.
Iwakoshi discloses a ceramic electronic component and a manufacturing method thereof, and particularly a structure and forming method of an external terminal electrode provided in a ceramic electronic component [0002]. The ceramic electronic component includes a ceramic material component main body and an external terminal electrode provided along a principal surface of the component main body [0015]. A low-temperature co-fired ceramic material (LTCC) can be used as a ceramic material included in the ceramic green sheets used to form the component main body [0052] [0059] [0061]. The LTCC is a ceramic material that is sinterable at a temperature of about 10500 C or lower and is sinterable simultaneously with Au, Ag, Cu, etc. having low resistivity [0061]. Specific examples include glass composite LTCC in which borosilicate glass is mixed with ceramic powder such as alumina, zirconia, magnesia, and forsterite [0061]. The plurality of green sheets form the component main body and the external terminal electrode are fired/sintered in the same step [0064-0065] [0080].
Kobayashi and Iwakoshi are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Iwakoshi’s LTCC as Kobayashi’s ceramic substrate (The ceramic electronic component according to Claim 1, wherein the superficial base ceramic layer contains a low- temperature co-fired ceramic material).  One of ordinary skill in the art would have been motivated to use LTCC as the ceramic substrate because this would allow for co-firing of Kobayashi’s ceramic substrate with the applied coating layers thereby simplifying the manufacturing process. Kobayashi discloses that the ceramic substrate can be a low-temperature sintered glass such as borosilicate glass that can include alumina and/or zirconia [0027] and Iwakoshi also discloses that the LTCC can be based on borosilicate glass including the same ceramic powders [0061]. Kobayashi’s heating/firing temperature range substantially overlaps the firing temperature disclosed by Iwakoshi as well (see above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al and Iwakoshi et al as applied to claim 14 above, and further in view of Meguro et al (USPGPUB 2007/0224400).
Regarding claim 15, the limitations of claim 14 have been set forth above. Kobayashi further discloses that an object of the invention is to provide a ceramic circuit board having high bonding durability between the ceramic board and the conductor circuit and high durability against thermal stress [0008].
Kobayashi is silent with regard to a covering ceramic layer covering the exposed surface of the first metallized layer 3.
Meguro discloses a ceramic substrate mounted on a mounting board by connecting a conductor disposed on a first main surface of the ceramic substrate to a mounting land of the mounting board with solder, an electronic apparatus, and a method for producing the ceramic substrate [0002]. The periphery of a land electrode is coated with a glass layer so as to relax stress concentration during heat-cycle testing [0006]. However, prior art glass layer coatings can have degraded plating resistance which leads to the occurrence of a pinhole due to erosion caused by the plating solution [0008]. To overcome such problems, the present invention a highly reliable ceramic substrate that does not cause a heat-cycle-induced stress concentration on a conductor due to a glass material partially overlaying the conductor, wherein a glass layer partially overlaying the conductor has a superior adhesion to the main body of the ceramic substrate and a superior plating resistance [0010]. A ceramic substrate according to a preferred embodiment of the present invention includes a main body of the ceramic substrate, a conductor disposed on a first main surface of the main body of the ceramic substrate and a glass layer extending from a portion of the conductor to the first main surface of the main body of the ceramic substrate [0011].  The glass layer includes a first glass sublayer made of a first glass material and extending from the portion of the conductor to the first main surface of the main body of the ceramic substrate, and a second glass sublayer made of a second glass material different from the first glass material defining the first glass sublayer, the second glass sublayer being disposed on the first glass sublayer [0011].  The first glass material has a greater adhesion to the main body of the ceramic substrate than the second glass material, and the second glass material has a greater plating resistance than the first glass material [0011]. Preferably, the glass layer is arranged to overlay a periphery of the conductor disposed on the main surface of the main body of the ceramic substrate [0013]. In a preferred embodiment, the conductor 14 forms a stepped structure and glass layer 13 covers the entire periphery of the conductor [0091] [0093] [Fig. 2A]. Covering the periphery of the conductor, on which a stress is likely to be concentrated, with the glass layer efficiently suppresses and prevents the stress concentration [0026]. Preferably, the ceramic material defining the main body of the ceramic substrate includes a glass material [0012]. The first glass material preferably has the same composition as the glass material included in the ceramic material defining the main body of the ceramic substrate [0012]. Preferably, the first glass material includes a borosilicate glass [0015].

    PNG
    media_image2.png
    206
    548
    media_image2.png
    Greyscale

Kobayashi and Meguro are analogous because both disclose ceramic-based electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers (The ceramic electronic component according to Claim 14, further comprising a covering ceramic layer covering the exposed surface of the first sintered layer, wherein the covering ceramic layer contains the same low-temperature co-fired ceramic material as the superficial base ceramic layer).  One of ordinary skill in the art would have been motivated to use Meguro’s glass layer to cover the periphery of Kobayashi’s conductor layers because this would relax stress concentration during heat-cycles while providing for superior adhesion to the ceramic substrate and superior plating resistance as disclosed by Meguro. Kobayashi discloses the desirability of having high durability against thermal stress [0008]. Examiner’s note: Meguro’s disclosure that the first glass material preferably has the same composition as the glass material included in the ceramic material defining the main body of the ceramic substrate [0012] and that the first glass material preferably includes a borosilicate glass [0015] and Iwakoshi’s disclosure that the LTCC substrate can include a borosilicate glass [0061] meets the limitation “the covering ceramic layer contains the same low-temperature co-fired ceramic material as the superficial base ceramic layer”.

Claims 1, 7-9, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otomaru et al (USPGPUB 2015/0334834) in view of Nakamura et al (USPGPUB 2014/0284088).
Regarding claims 1 and 17-21, Otomaru discloses a wiring board constructed such that a connection pad is provided on the surface of an insulating substrate composed of a ceramic sintered compact; and a wiring board with a lead terminal and an electronic device including this wiring board [0001]. A connection pad 2 is disposed on a surface part of an insulating substrate 1 [0025] [Fig. 1]. The insulating substrate 1 is composed of a ceramic sintered compact such as an aluminum-oxide based sintered compact [0027].

    PNG
    media_image3.png
    644
    496
    media_image3.png
    Greyscale

The connection pad 2 includes a first portion 2a having a layered form and a second portion 2b protruding to the outer side of the surface of the first portion 2a in a center portion of the first portion 2a [0029]. The connection pad 2 is formed by successively printing pastes constituting the first and second portions on a ceramic green sheet, pressurizing the pastes such that they are pushed into the ceramic green sheet, and then performing simultaneous firing [0054]. The connection pad is formed from platinum sintered compacts (A ceramic electronic component comprising: an electronic component body including a superficial base ceramic layer and a surface electrode on the electronic component body, wherein the surface electrode includes: a first sintered layer on the superficial base ceramic layer; a second sintered layer on the first sintered layer) (wherein a first peripheral section of the first sintered layer has an exposed surface which is not overlaid with the second sintered layer or the plating layer) [0060]. The connection pad 2 can be formed from a mixed paste containing platinum powder and a ceramic component powder such as aluminum oxide (wherein the metal oxide contains at least one first metal element selected from Al, Zr, Si, and Mg – claim 21) [0038]. Examiner’s note: the insulating substrate 1 corresponds to the claimed superficial base ceramic layer. As disclosed above, this substrate can be based on aluminum oxide. Therefore, the substrate/base layer and the first sintered layer both comprise aluminum oxide (the first sintered layer contains a metal oxide). Otomaru further discloses that the exposed surface part of first portion 2a can contain a ceramic component such as aluminum oxide [0034-0036]. In some cases, the exposed surface part alone is composed of platinum containing a ceramic component [0043]. The depth where the ceramic component is contained is variable (and a first content of the metal oxide at the exposed surface of the first sintered layer is higher than a second content of the metal oxide at a boundary surface of the first sintered layer that is in contact with the base ceramic layer) [0034]. A lead terminal 3 is joined to the top surface of the second portion 2b via brazing material 4 [0046] [Fig. 4].

    PNG
    media_image4.png
    381
    466
    media_image4.png
    Greyscale

Regarding the limitation “a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”, it is evident from Otomaru’s Fig. 1a above that the length of the inner edge of the exposed surface is 50% or more of the length of the second peripheral section of the second portion 2b since the length of the inner edge of the exposed surface is the entire circumference of the second portion 2b (and a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer – claim 1).
Otomaru is silent with regard to a plating layer. Otomaru is silent with regard to the width of the exposed surface of first portion 2a.
Nakamura discloses a circuit board and an electronic apparatus in which an electronic component is mounted on the circuit board [0001]. In an exemplary embodiment, an electronic apparatus 1 comprises an electronic component 13 with an electrode pad 14 is mounted on a circuit board 10 in which a metal wiring layer 12 is provided on one principal surface of a ceramic sintered body 11 [0013] [Fig. 1].

    PNG
    media_image5.png
    399
    497
    media_image5.png
    Greyscale

Part of or all over the surface of the metal wiring layer 12 may be subjected to a plating treatment [0050].  The adhesion treatment of the electrode pad 14, the bonding wire 15, and the like is performed easily by performing the above-described plating treatment, and the oxidation corrosion of the metal wiring layer 12 can be suppressed [0050].
Otomaru and Nakamura are analogous because both disclose ceramic electronic components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a plating treatment to the top surface of Otomaru’s second portion 2b (and a plating layer on the second sintered layer such that the second sintered layer is between the first sintered layer and the plating layer).  One of ordinary skill in the art would have been motivated to apply a plating treatment to this surface because this would enhance the adhesive strength between the connection pad 2 and the lead terminal 3 as disclosed by Nakamura. Furthermore, it would suppress oxidation corrosion of the connection pad as disclosed by Nakamura. Otomaru discloses the desirability of having the connection pad less prone to oxidation [0010] [0031] [0033] [0052]. 
Regarding the width of the exposed surface (claim 1), the width of the exposed surface relative to a width of the surface electrode (claims 17-18), and the area of the exposed surface relative to an area of the upper surface of the first sintered layer (claims 19-20), Otomaru discloses that the exposed surface of first portion 2a is a suppression portion for suppressing unnecessary spreading of the brazing material 4 [0034]. The thickness of the second portion 2b is approximately 50 to 100 um or larger [0088]. 
Otomaru is silent with regard to the width of the exposed surface of first portion 2a (claim 1). Otomaru is silent with regard to the width of the exposed surface of first portion 2a relative to the width of the connection pad 2 (claims 17-18). Otomaru is silent with regard to the area of the exposed surface of first portion 2a relative to the area of the upper surface of the layer (claims 19 and 20).
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the width, the relative width and the relative area of the exposed surface of the first portion 2a involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. As disclosed above, Otomaru discloses that the exposed surface of first portion 2a acts as a suppression portion for suppressing unnecessary spreading of the brazing material 4 (and the width of the exposed surface is 10 um to 100 um – claim 1) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 4.5% to 50% of a width of the surface electrode – claim 17) (The ceramic electronic component according to Claim 1, wherein a width of the exposed surface is 10% to 25% of a width of the surface electrode – claim 18) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 0.1% to 50% of an area of the upper surface of the first sintered layer – claim 19) (The ceramic electronic component according to Claim 1, wherein an area of the exposed surface is 1% to 10% of an area of the upper surface of the first sintered layer – claim 20).
Alternatively, the Examiner also notes that “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art” according to MPEP 2125. Since Otomaru discloses that the exposed surface of first portion 2a is a suppression portion for suppressing unnecessary spreading of the brazing material 4 [0034], the thickness of the second portion 2b is approximately 50 to 100 um or larger [0088], and the exposed surface of first portion 2a is approximately the same as that of the thickness of second portion 2b from Figure 1b, such disclosures in combination with Figure 1b of Otomaru would reasonably teach one of ordinary skill in the art that the width of the exposed surface of first portion 2a is of the same magnitude as that of the thickness of second portion 2b, i.e. 50 to 100 um or larger.
Alternatively, the terms “an area of the exposed surface” and “an area of the upper surface of the first sintered layer” in claims 19-20 can be any arbitrary area of the exposed surface and the upper surface, respectively. Therefore, Otomaru meets the limitations of claims 19-20.
Regarding claim 7, Otomaru discloses that the second portion 2b is formed of platinum (wherein the second sintered layer contains the metal oxide in an amount smaller than that of the first sintered layer) [0038] [0085]. Examiner’s note: Otomaru is silent with regard to the presence of the ceramic component in the second portion 2b. Therefore, the ceramic component in the second portion 2b is zero and less than the amount of ceramic component in the first portion 2a.
Regarding claims 8-9, Otomaru discloses that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is approximately 1 mass% or higher [0035]. It is preferable that the content percentage of the ceramic component in the portion containing the ceramic component of the first portion 2a is as low as possible [0035]. The upper limit for the content percentage is determined based on the desired balance of properties desired [0035] [0081]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 1% by weight to less than 10% by weight (claim 8) and 3% by weight to less than 5% by weight (claim 9) overlap the prior art range of 1% by weight or more.

Response to Arguments
Applicant's arguments on pages 5-7, with regard to the limitation “and a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer, and the width of the exposed surface is 10 um to 100 um” in amended claim 1 have been fully considered but they are not persuasive. Applicant argues on page 5 that when the conditions of this limitation are met, the combination of these two dimension variables produces significant and unexpected results in the increase of the bond strength and points to Tables 1-4 of the present application as support.
Examiner’s response: Data in support of a criticality argument regarding the claimed ranges is found in Tables 1-4. Regarding the limitation “and a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”, the data in Table 1 appears to be the only data regarding this limitation. Examples 1A-4 through 1A-6 fall within the claimed range, but the difference in bond strength is only 4N between example 1A-3 having 25% ratio of length of inner edge to length of peripheral section of the second sintered layer and example 1A-4 having 50% ratio. This does not appear to provide evidence of truly superior results from using the claimed range since a difference of 4N in bond strength appears relatively small compared to a bond strength range of 32N to 63N in the embodiments in this table. It is unclear from the data in this table that the lower boundary of the claimed range (i.e. 50%) is critical. According to MPEP 716.02(d), II, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”
Tables 2-4 provide data in support of the criticality of the second limitation, i.e. “and the width of the exposed surface is 10 um to 100 um”. The Examiner agrees that examples 1B-4 through 1B-6 in Table 2, examples 2-4 through 2-6 in Table 3, and examples 3-4 through 3-6 in Table 4 indicate superior bond strength relative to embodiments having 5 um or less of exposed surface. However, there is insufficient data to support the criticality of the upper limit of the claimed range (100 um). There is no data provided in the aforementioned tables wherein the width of the exposed surface is greater than 100 um. According to MPEP 716.02(d), II, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”
Applicant argues on page 5: “Since the drawings of both Kobayashi and Otomaru are not to scale, the drawings cannot be relied upon for any specific dimensions. Neither Kobayashi nor Otomaru, either alone or combined, disclose or suggest that the length of the inner edge of the exposed surface is 50% or more of the length of the second peripheral section of the second sintered layer, and that the width of the exposed surface is 10 pm to 100 pm.”
Examiner’s response: Regarding the limitation “a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”, Kobayashi discloses that the width of the second conductor layer (i.e., metallized layer 5) can be smaller/narrower than the width of the first conductor layer (i.e., metallized layer 3) [0070] [Fig. 1]. Examiner’s note: the published disclosure of the present invention states “When the planar shape of the second sintered layer is, for example, square and the exposed surface is exposed from two sides thereof, it can be said the "the length of the inner edge of the exposed surface is 50% of the length of a peripheral section of the second sintered layer" regardless of the width of the exposed surface [0061]. Since the prior art discloses an exposed surface that is exposed from two sides thereof (see Fig. 1 above and the aforementioned smaller width of the second conductor layer), the prior art meets the limitation “and a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”. In other words, the scale of the drawings of Kobayashi are not relied on to meet this limitation.
Regarding the limitation “a length of an inner edge of the exposed surface is 50% or more of a length of a second peripheral section of the second sintered layer”, it is evident from Otomaru’s Fig. 1a that the length of the inner edge of the exposed surface is 50% or more of the length of the second peripheral section of the second portion 2b since the length of the inner edge of the exposed surface is the entire circumference of the second portion 2b. Again, the scale of Otomaru’s drawings are not relied on to meet this limitation. See also paragraphs 2-5 in the Advisory Action dated 8/27/2021. 
Regarding the limitation “and the width of the exposed surface is 10 um to 100 um”, the rejection under Kobayashi also does not rely on the scale of the drawings to meet this limitation. Rather, this limitation is met by optimization of a result-effective variable. See paragraphs 19-21 in the OA dated 5/17/2021 and the rejection above. 
Regarding the rejection under Otomaru and the aforementioned limitation, the new rejection above under Otomaru et al in view of Nakamura et al no longer relies on the scale of the drawings of Otomaru. This limitation is met by optimization of a result-effective variable. See the new rejection above. 
Alternatively, the Examiner also notes that “the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art” according to MPEP 2125. Since Otomaru discloses that the exposed surface of first portion 2a is a suppression portion for suppressing unnecessary spreading of the brazing material 4 [0034], the thickness of the second portion 2b is approximately 50 to 100 um or larger [0088], and the exposed surface of first portion 2a is approximately the same as that of the thickness of second portion 2b from Figure 1b, such disclosures in combination with Figure 1b of Otomaru would reasonably teach one of ordinary skill in the art that the width of the exposed surface of first portion 2a is of the same magnitude as that of the thickness of second portion 2b. See the new rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781